DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/279,118, filed 03/24/2021, claims foreign priority to REPUBLIC OF KOREA 10-2018-0121645, filed 10/12/2018, and is a 371 of PCT/KR2019/013272, filed  10/10/2019.

Current Status
This office action is a first office action, non-final rejection based on the merits wherein claims 1-7 filed 03/24/2021 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements filed 03/24/2021, 05/11/2022and 05/18/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
	 IDS filed 03/24/2021 does not provide an English translation of NPL 3 and 4; 
	IDS filed 05/11/2022 does not provide an English translation of NPL 1 and does not have correct U.S. Pat. Pub. numbers for U.S. Pat. App. Pub. 1, 2, and 3; 
	IDS filed 05/18/2022 does not provide an English translation of NPL 1.
	They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  

Regarding independent claim 1:  Applicant uses the phrase “a multiple prediction model” (line 3).  Examiner believes “a multiple prediction model” in line 3 is in reference to “a multiple prediction model” in line 1.  Examiner suggests “a multiple prediction model” in line 3 should read “the multiple prediction model.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Regarding claims 2-6:  Claims 2-6 are also objected to due to their dependence on claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita Shinsuke et al., hereinafter Tsujita, JP2006135412A, in view of Park et al., U.S. Pub. No. 2019/0101908 A1 .

Regarding independent claim 1 Tsujita teaches: 
	A power plant early warning device employing a multiple prediction model (Tsujita, 2nd page 7th  paragraph, 3rd page 5th paragraph:  Tsujita teaches “And detecting the presence or absence of a failure of the equipment based on the difference between the sensor value acquired by the first process and the predicted sensor value obtained from each of the basic prediction model and the specific failure prediction model” (3rd page 5th paragraph) where Tsujita is monitoring “power equipment” (2nd page 7th  paragraph) thereby disclosing “A power plant early warning device employing a multiple prediction model”), the device comprising: 
	a multiple prediction model comprising a plurality of prediction models which receives information on operating states of equipment of a power plant and outputs prediction values and reliabilities of the prediction values (Tsujita, fig 1, fig 5, 7th page 5th-7th paragraph:  Fig 1 depicts a “sensor information acquisition unit 11” and “a prediction model construction unit 12.”   Tsujita teaches “the predicted value of the sensor value in each model is obtained from the basic prediction model constructed by the prediction model construction unit 12 or the specific failure prediction model described later and the acquired sensor value, and the predicted value and the received sensor value (A difference from the actual measurement value) is obtained, and whether or not there is an abnormality is analyzed based on the magnitude of the difference (S22) and whether or not there is an abnormality (failure) is determined (S23)” (7th page 5th paragraph) from which the square prediction error (SPE) (eqn 4) is determined (7th page 6th paragraph) thereby disclosing “a multiple prediction model comprising a plurality of prediction models which receives information on operating states of equipment of a power plant and outputs prediction values and reliabilities of the prediction values” where “basic prediction model” reads on “multiple prediction model,” “sensor information acquisition unit 11” provides “information on operating states of equipment” and the “square prediction error” discloses “reliabilities of the prediction values” as when the SPE “exceeds the 95% confidence limit value, it is determined that the sensor value is abnormal” (7th page 6th paragraph)); 
	Tsujita does not teach:
	a reliability analysis module which quantifies and analyzes the reliabilities output from the multiple prediction model to determine ranks of the plurality of prediction models included in the multiple prediction model, and calculates a final prediction value; 
	a comparison module which compares the final prediction value with an actual measurement value and outputs a residual; and 
	a determination module which analyzes the residual and determines whether there are defects in the operating states of the equipment of the power plant.  
	Park teaches:
	a reliability analysis module which quantifies and analyzes the reliabilities output from the multiple prediction model to determine ranks of the plurality of prediction models included in the multiple prediction model, and calculates a final prediction value (Park, ¶ 0055:  Park teaches “The ensemble learning unit 420 to which the bagging method is applied can select a prediction model having the smallest error value and select a prediction value of the prediction model as an optimal prediction value” (¶ 0055) where the “ensemble learning unit” discloses the “reliability analysis module,” “select a prediction model having the smallest error value” discloses determining “rank,” and “select a prediction value of the prediction model as an optimal prediction value” discloses calculating “a final prediction value”); 
	a comparison module which compares the final prediction value with an actual measurement value and outputs a residual (Park, fig 4, ¶ 0056:  Park teaches an “alarm logic 430 can generate as residual a value obtained by subtracting the prediction value from the actually measured value using the optimal prediction value 421 estimated in the ensemble learning unit 420 and the actually measured value” (¶ 0056) thereby disclosing “a comparison module which compares the final prediction value with an actual measurement value and outputs a residual” where “alarm logic 430” reads on “comparison module”);
	a determination module which analyzes the residual and determines whether there are defects in the operating states of the equipment of the power plant (Park, fig 4, ¶ 0056:  Park teaches “when the generated residual value exceeds an allowance value, (the alarm logic 430) can determine as the abnormal state to output an alarm, and display a warning about the abnormality” (¶ 0056) where “an abnormal state” discloses “defects in the operating states of the equipment”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for monitoring power equipment as taught by Tsujita by including the processes of analyzing the reliabilities, determining a residual, and determining if defects exist as disclosed by Park in order to provide a system that detects “accurately the abnormality of the plant to early provide alarm” (Park, Abstract).

Regarding claim 2 Tsujita does not teach:
	when calculating the final prediction value, the reliability analysis module uses a prediction value of a predicted model having a highest rank.
	Park teaches:  
	when calculating the final prediction value, the reliability analysis module uses a prediction value of a predicted model having a highest rank (Park, ¶ 0055:  Park teaches  “select a prediction model having the smallest error value” (¶ 0055) which discloses “uses a prediction value of a predicted model having a highest rank”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for monitoring power equipment as taught by Tsujita by including using a prediction value disclosed by Park in order to provide a system that detects “accurately the abnormality of the plant to early provide alarm” (Park, Abstract).

Regarding claim 5 Tsujita teaches:
	all the plurality of prediction models in the multiple prediction model use a same algorithm, while the algorithm is applied differently for each operating condition. (Tsujita, 6th page 3rd -5th paragraph, 7th page 5th paragraph:  Tsujita teaches “the predicted value of the sensor value in each model is obtained from the basic prediction model constructed by the prediction model construction unit 12” (7th page 5th paragraph) where “basic prediction model” reads on “multiple prediction model.” Tsujita teaches using principal component analysis and squared prediction error analysis to determine an abnormality (6th page 3rd -5th paragraph) thereby disclosing “a multiple prediction model use a same algorithm.”  As operating conditions change, the amount of data and number of variables change thereby disclosing “the algorithm is applied differently for each operating condition”).  

Regarding claim 6 Tsujita does not teach:
	the multiple prediction model applies different algorithms to the plurality of prediction models.  
	Park teaches:
	the multiple prediction model applies different algorithms to the plurality of prediction models (Park, fig 2, ¶ 0009:  Park teaches “the plurality of prediction algorithms apply different optimization algorithms to each of the plurality of models” (¶ 0009)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for monitoring power equipment as taught by Tsujita by including a plurality of prediction models as disclosed by Park in order to provide a system that detects “accurately the abnormality of the plant to early provide alarm” (Park, Abstract).

Regarding independent claim 7 Tsujita teaches:
	A power plant early warning method employing a multiple prediction model (Tsujita, 2nd page 7th  paragraph, 3rd page 5th paragraph:  Tsujita teaches “And detecting the presence or absence of a failure of the equipment based on the difference between the sensor value acquired by the first process and the predicted sensor value obtained from each of the basic prediction model and the specific failure prediction model” (3rd page 5th paragraph) where Tsujita is monitoring “power equipment” (2nd page 7th  paragraph) thereby disclosing “A power plant early warning method employing a multiple prediction model”), the method comprising: 
	receiving information on operating states of equipment of a power plant and outputting prediction values and reliabilities of the prediction values by a multiple prediction model comprising a plurality of prediction models (Tsujita, fig 1, fig 5, 7th page 5th-7th paragraph:  Fig 1 depicts a “sensor information acquisition unit 11” and “a prediction model construction unit 12.”   Tsujita teaches “the predicted value of the sensor value in each model is obtained from the basic prediction model constructed by the prediction model construction unit 12 or the specific failure prediction model described later and the acquired sensor value, and the predicted value and the received sensor value (A difference from the actual measurement value) is obtained, and whether or not there is an abnormality is analyzed based on the magnitude of the difference (S22) and whether or not there is an abnormality (failure) is determined (S23)” (7th page 5th paragraph) from which the square prediction error (SPE) (eqn 4) is determined (7th page 6th paragraph) thereby disclosing “receiving information on operating states of equipment of a power plant and outputting prediction values and reliabilities of the prediction values by a multiple prediction model comprising a plurality of prediction models” where “basic prediction model” reads on “multiple prediction model,” “sensor information acquisition unit 11” provides “information on operating states of equipment” and the “square prediction error” discloses “reliabilities of the prediction values” as if the SPE “exceeds the 95% confidence limit value, it is determined that the sensor value is abnormal” (7th page 6th paragraph)); 
	Tsujita does not teach:
	quantifying, by a reliability analysis module, the reliabilities output from the multiple prediction model; 
	determining, by the reliability analysis module, ranks of the plurality of prediction models included in the multiple prediction model and calculating a final prediction value; 	comparing, by a comparison module, the final prediction value with an actual measurement value and outputting a residual; and 
	analyzing, by a determination module, the residual to determine whether there are defects in the operating state of the equipment of the power plant.  
	Park teaches:
	quantifying, by a reliability analysis module, the reliabilities output from the multiple prediction model; 
	determining, by the reliability analysis module, ranks of the plurality of prediction models included in the multiple prediction model and calculating a final prediction value (Park, ¶ 0055:  Park teaches “The ensemble learning unit 420 to which the bagging method is applied can select a prediction model having the smallest error value and select a prediction value of the prediction model as an optimal prediction value” (¶ 0055) where the “ensemble learning unit” discloses the “reliability analysis module,” “select a prediction model having the smallest error value” discloses determining “rank,” and “select a prediction value of the prediction model as an optimal prediction value” discloses “calculating a final prediction value”); 
	comparing, by a comparison module, the final prediction value with an actual measurement value and outputting a residual (Park, fig 4, ¶ 0056:  Park teaches an “alarm logic 430 can generate as residual a value obtained by subtracting the prediction value from the actually measured value using the optimal prediction value 421 estimated in the ensemble learning unit 420 and the actually measured value” (¶ 0056) thereby disclosing “comparing, by a comparison module, the final prediction value with an actual measurement value and outputting a residual” where “alarm logic 430” reads on “comparison module”); and 
	analyzing, by a determination module, the residual to determine whether there are defects in the operating state of the equipment of the power plant (Park, fig 4, ¶ 0056:  Park teaches “when the generated residual value exceeds an allowance value, (the alarm logic 430) can determine as the abnormal state to output an alarm, and display a warning about the abnormality” (¶ 0056) where “an abnormal state” discloses “defects in the operating states of the equipment”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for monitoring power equipment as taught by Tsujita by including the processes of analyzing the reliabilities, determining a residual, and determining if defects exist as disclosed by Park in order to provide a system that detects “accurately the abnormality of the plant to early provide alarm” (Park, Abstract).
  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of Park as applied to claim 1 above, and further in view of Chanda, WO 2018/160177 A1.  

Regarding claim 3 Tsujita does not teach:
	when calculating the final prediction value, the reliability analysis module uses an arithmetic mean of two highest prediction values.
	Chanda teaches:
	when calculating the final prediction value, the reliability analysis module uses an arithmetic mean of two highest prediction values (Chanda teaches “generating the final score based on the one or more scores may be done in multiple way” including but not limited to “calculating a weighted average of the one or more scores” (¶ 0079) where “the one or more scores” which come from “one or more models” (¶ 0008) includes two scores that would represent the “two highest prediction values”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for monitoring power equipment as taught by Tsujita by including the data process of an arithmetic mean, an average, as disclosed by Chanda in order to provide a system that “improves the detection framework’s accuracy in a real world environment” where “the number of false positives produced by monitoring the data streams may be reduced” (Chanda, ¶ 0029).

Regarding claim 4 Tsujita does not teach:
	when calculating the final prediction value, the reliability analysis module applies weights according to the ranks.
	Chanda teaches:
	when calculating the final prediction value, the reliability analysis module applies weights according to the ranks (Chanda, ¶ 0077:  Chanda teaches “if the retrieved data suggests that the accuracy of a particular model is lower for the current prediction, a weight that is applied to the score produced by the particular model may be adjusted (e.g. lowered) to adjust the impact of the particular model on the final score” (¶ 0077) where “the accuracy of a particular model is lower for the current prediction” discloses the weights are applied according to rank as models with lower accuracy would have their weight adjusted as opposed to models with higher accuracy).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vhora et al, U.S. Pat. Pub. No. 2005/0222747, teaches a model that predicts output values dependent on the characteristics of the equipment.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/25/2022